Citation Nr: 1426051	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  07-37 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for a service-connected cervical spine disability prior to June 29, 2007. 

2.  Entitlement to an initial disability rating greater than 30 percent for a service-connected cervical spine disability from August 1, 2007. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1999 to June 2005.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Pittsburgh, Pennsylvania.  

The Board notes that the RO granted entitlement to a total disability rating based on unemployability due to service-connected disability in a May 2008 rating decision.  The Board also notes that the Veteran was granted a temporary total disability rating from June 29, 2007 to August 1, 2007.  

In an August 2011 Board decision, the Board remanded the case for further evidentiary development.  In a May 2012 supplemental statement of the case, the RO continued its prior denial of the claim, and the case is back before the Board for further appellate proceedings.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.  


FINDINGS OF FACT

1.  Prior to June 29, 2007, the Veteran's service-connected cervical spine disability was manifested by pain, weakness, muscle spasm, and forward flexion limited to 45 degrees.  Forward flexion limited to greater than 15 degrees but not greater than 30 degrees, a combined range of motion of 170 degrees or less, ankylosis, and incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, were not shown.  



2.  From August 1, 2007, the Veteran's service-connected cervical spine disability is manifested by pain, weakness, stiffness, tenderness, and forward flexion limited to 10 degrees.  Ankylosis and/or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, have not been shown.  

3.  Prior to May 27, 2006, the Veteran had a neurological impairment of the right upper extremity associated with the upper radicular group of the cervical spine that was manifested by no more than mild symptoms of pain, paresthesias, impaired sensation, and weakness.

4.  From May 27, 2006 to November 3, 2011, the Veteran had a neurological impairment of the right upper extremity associated with the upper radicular group of the cervical spine that was manifested by no more than moderate symptoms of pain, paresthesias, impaired sensation, stiffness, muscle atrophy, decreased reflexes, and decreased strength.

5.  From November 3, 2011, the Veteran has a neurological impairment of the right upper extremity associated with the upper radicular group of the cervical spine that is manifested by severe symptoms of pain, paresthesias, impaired sensation, stiffness, and decreased strength.


CONCLUSIONS OF LAW

1.  Prior to June 29, 2007, the criteria for a rating greater than 10 percent for the service-connected cervical spine disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2013).  

2.  From August 1, 2007, the criteria for a rating greater than 30 percent for the service-connected cervical spine disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2013).  

3.  Prior to May 27, 2006, the criteria for a separate rating of 20 percent, but no higher, for neuritis of the right upper extremity associated with the cervical spine disability, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 4.123, 4.124a, Diagnostic Code 8610 (2013).  

4.  From May 27, 2006 to November 3, 2011, the criteria for a separate rating of 40 percent, but no higher, for neuritis of the right upper extremity associated with the cervical spine disability, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 4.123, 4.124a, Diagnostic Code 8610 (2013).  

5.  From November 3, 2011, the criteria for a separate rating of 50 percent, but no higher, for neuritis of the right upper extremity associated with the cervical spine disability, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 4.123, 4.124a, Diagnostic Code 8610 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In August 2011, the Board remanded the claim and directed the AOJ to obtain outstanding relevant treatment records and to afford the Veteran with VA orthopedic and neurological examinations to determine the current nature and severity of the Veteran's cervical spine disorder.  The AOJ obtained updated VA treatment records.  Also, the Veteran was afforded VA orthopedic and neurological examinations in November 2011.  The examiners provided the requested information, to include range of motion testing results, additional limitations due to such factors as pain and repetitive use, and whether the Veteran has had incapacitating episodes.  The neurological examiner also provided the requested opinion as to what neurological problems may be attributed to the cervical spine and to the service-connected ulnar nerve entrapment.  The Veteran's claim was readjudicated in a May 2012 supplemental statement of the case.  

Therefore, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326 (2013).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of how VA determines the effective date and disability rating.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Because service connection has been granted and an initial disability rating and effective date have been assigned, the purpose for serving notice has been fulfilled and further VCAA notice as to the increased rating claim is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Board finds that VA has fulfilled its duty to notify.




Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period the Veteran was afforded VA examinations in September 2005, March 2008, December 2008 and November 2011.  The examiners conducted thorough examinations and provided sufficient information regarding the Veteran's orthopedic and neurological manifestations, such that the Board can render an informed determination.  The Board finds that the examinations are adequate for rating purposes.  

Because there is no indication in the record that any additional evidence pertinent to the claims is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.

Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Cervical Spine

The Veteran's service-connected cervical spine disability is currently evaluated at 10 percent disabling prior to June 29, 2007, and 30 percent disabling from August 1, 2007 under 38 C.F.R. § 4.71a, DC 5237.  The Veteran contends that these ratings do not accurately depict the severity of his disability.  The Veteran was granted a temporary total disability rating from June 29, 2007 to August 1, 2007.  

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.  

Under the General Rating Formula, a 10 percent disability rating is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  

A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1): Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

Note (5): Unfavorable ankylosis is a condition in which the entire cervical spine or the entire spine is fixed in flexion or extension, and the ankylosis results in more or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

When rated based on incapacitating episodes, a 10 percent rating is warranted when there are incapacitating episodes having a duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).   

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See Deluca, at 206.  

In the January 2007 Form 9, the Veteran stated that he constantly experiences persistent numbness in his right thumb and index finger.  In a February 2007 statement, the Veteran reported incomplete severe right hand/ radial nerve paralysis due to his cervical spine disability.  In a February 2008, the Veteran reported that a January 2008 motor vehicle accident exacerbated his neck, and right arm and hand symptoms.  He stated that they get numb at different intervals during the day.  In a September 2008 statement, the Veteran reported that for the past six years, his neck has worsened.  He stated that initially there was frequent pain in the lower cervical spine with radicular pain and numbness into his right arm, and this developed to the point of constant neck pain and more frequent radiculopathy and neuropathy in the distribution of the radial nerve, running down the back of his right arm and to his right hand and fingers.  The Veteran states that this has been worsening since May 2006.  The Veteran noted that since his July 2007 cervical spine fusion, he had improvement in the posterior arm pain, but still has thumb and index finger numbness, wrist and hand weakness, and significantly decreased cervical range of motion.  The Veteran stated that he is able to minimally flex his neck and has little extension ability, which has worsened the pain, as adequately stretching his neck muscles is not possible.  The Veteran noted a four centimeter scar on the left anterior aspect of his neck from the spine fusion.  Regarding a claim for service connection for right upper extremity neurological impairment, the Veteran reported radial nerve numbness and weakness in the outside of his right forearm, thumb, and index finger.  The Veteran stated that there is noticeable atrophy of the right thenar eminence.  He reported frequent dropping of objects and weak grip strength.  The Veteran noted that after his July 2007 operation, the radial nerve pain improved, but the numbness into his first and second digits persists.  The Veteran stated that he would, in his professional opinion, consider his symptoms at least moderate.  

In a November 2007 statement, the Veteran's father testified as to his observations of the Veteran's functional limitations, to include frequent dropping of items.
    
Private treatment records on May 27, 2006 show that the Veteran complained of pain and discomfort in his neck with some radicular pattern of pain into the right shoulder and into the right wrist.  The Veteran stated that he had some problems with his neck in the past, but now that his work load has increased, he was having increased symptomatology.  On examination, there was pain radiating down the hand into the thumb and first ring finger.  When the Veteran put weight on his arm and attempted dorsiflexion of the wrist, pain was increased.  The May 27, 2006 private x-ray report of the cervical spine showed indications of weakness and numbness and showed an impression of spondylosis C5-6.  

Private nerve conduction studies in December 2007 showed evidence of mild remote right C7-C8 radiculopathies.  

VA treatment records in March 2007 noted numbness in the right forearm and hand.  Good motion of the cervical spine was noted.  Weakness with wrist extension was noted.  In April 2007, the Veteran complained of unacceptable pain with an intensity of "9" in the neck and arm, and right hand numbness.  VA neurological treatment records show that in May 2007, there was decreased sensation in the entire C6 distribution and the right distal ulnar distribution.  The provider noted that a recent VA MRI shows nerve impingement at C5-6.  VA treatment records also show that in May 2007, the Veteran complained of pain of "6" in the right arm described as aching and dull.  This pain intensity was acceptable to the Veteran.  In September 2007, The Veteran reported that he continues to have numbness in his right thumb and index fingers.  In November 2007, the Veteran reported continued weakness on the right side, with decreased sensation in his right lateral hand.  There was decreased strength of 4+/5 in the right biceps and deltoid; and 4/5 in the triceps and right intrinsics/radial/ulnar distributions.  Flexion was limited to 15 degrees and extension was limited to 10 degrees.  In December 2007, neuropathy into the lateral aspect of the hand and weakened right grip were noted.  On objective examination, numbness was present over the distal lateral third of the right arm and hand.  In January 2008, occasional numbness in the thumb was noted.  In February 2008, after a motor vehicle accident, the Veteran complained of worsening cervical pain.  There was decreased strength of 4/5 in the right biceps, deltoid, and triceps; and 3/5 in the right intrinsics/radial/ulnar distributions.  A cervical collar was being used to temporarily stabilize the cervical spine.  The Veteran reported that pain is at a moderately severe level.  Also, the Veteran was assessed with radial nerve radiculopathy/ incomplete paralysis of the right arm/ hand, with recurring pain through back of the right arm to hand.  In another February 2008 VA treatment record, the Veteran's cervical range of motion was noted as "significantly limited."  Right upper extremity grip strength was 4.5/5; finger abduction strength was 3/5; and there was numbness in the first and second digits of the right hand.  In March 2008, the Veteran complained of arm pain and numbness and weakness in the right thumb and index fingers, with symptoms in the right ring finger.  Regarding the right hand, the Veteran noted numbness, tingling, and dropping things.  In May 2008, the Veteran reported very severe numbness and tingling.  

On VA neurological examination in September 2005, the Veteran reported chronic right hand numbness in the ring and little fingers.  The Veteran reported a history of flare-ups of the nerve condition, pain, and weakness.  The Veteran described his symptoms as constant and daily numbness and paresthesias.  Current symptoms in the right hand included weakness in the ring and little fingers and weakened grip strength.  The Veteran also noted sharp pain at the right elbow.  On physical examination, the examiner noted that the right little finger [fifth digit] symptoms are associated with the affected ulnar nerve.  The examiner noted that a prior EMG showed mild to moderately severe right ulnar nerve entrapment neuropathy across the elbow.  The Veteran was diagnosed with right severe ulnar nerve entrapment neuropathy across the elbow based on prior EMG.  

On VA orthopedic examination in September 2005, the Veteran reported chronic neck pain and daily paresthesias.  The Veteran complained of severe back flare-ups and further limitation of range of motion of the neck during flare-ups.  Moderate decreased motion, moderate stiffness, moderate weakness, and moderate neck spasm were noted.  The Veteran reported pain in his neck which has no specific radiating component.  The pain was noted as moderate and frequent.  There was objective evidence of pain with motion and tenderness of the bilateral cervical sacrospinalis.  On range of motion testing, flexion was limited to 45 degrees, and pain began at 45 degrees; extension was limited to 31 degrees, and pain began at 27 degrees; left and right lateral flexion were limited to 37 degrees, and pain began at 31 degrees; left lateral rotation was limited to 60 degrees, and pain began at 54 degrees; and right lateral rotation was limited to 58 degrees, and pain began at 53.  There was no additional limitation of motion on repetitive use due to pain, fatigue, weakness, or lack of endurance.  On sensory examination of the right upper extremity, there was sensory impairment with pain (pinprick) and light touch.  The examiner noted that there was decreased light touch and sharp sensation over the right little finger and ulnar side of the right ring finger.  The Veteran was diagnosed with chronic cervical strain.  

On VA examination in March 2008, the Veteran complained of neck pain radiation down to the right arm into the fingers.  After the July 2007 cervical spine fusion, there was residual numbness and pain in the right arm extending to the forearm into the fingers with the intensity of pain of approximately "7" at most times.  Cervical spine flexion was limited to 20 degrees; extension was limited to 25 degrees; left and right lateral flexions were limited to 30 degrees; and left and right rotation were limited to 60 degrees.  After three or four repetitions, flexion was limited to 18 degrees with pain of approximately "9"; extension was limited to 22 degrees; left and right flexion were limited to 28 degrees; and left and right rotation were limited to 55 degrees.  There was tenderness to palpation in the cervical spine area.  The examiner noted that the Veteran had some weakness of the right hand grip.  The examiner noted that the Veteran has not been dropping things so far.  The upper extremities deep tendon responses were graded 2/4 at the biceps, triceps, and brachial radialis.  The Veteran reported difficulty lifting objects and writing.  

On VA examination in December 2008, flexion, extension, and right and left lateral flexion were limited to 40 degrees.  Right and left lateral rotation was limited to 75 degrees.  After three repetitions of range of motion testing, pain goes up to a "6," and flexion was limited to 38 degrees, with pain at 30 degrees; extension was limited to 35 degrees, with pain at 25; right and left lateral flexion was limited to 38 degrees, with pain at 25; and right and left lateral rotation was limited to 70 degrees with pain at 60.  The Veteran reported that his neck and right radial condition is aggravated by weather conditions and by activity.  He reported morning stiffness and occasional flare-ups lasting several hours.  The examiner noted no periods of incapacitation.  Regarding neurological symptoms, the Veteran complained of discomfort, pain, weakness and stiffness in the right arm.  There was weakness and numbness of the first two fingers of the right hand and slight numbness of the right pinky finger.  The right hand grip was weaker than the left side.  The Veteran has difficulty lifting and twisting objects with his right hand.  The examiner noted that EMG studies of the cervical spine shows mild right C7-C8 radiculopathies.  

On VA orthopedic examination on November 3, 2011, the Veteran was diagnosed with cervical spondylosis and cervical spine fusion C5-6 in 2007.  The Veteran reported flare-ups.  On initial range of motion testing, forward flexion was limited to 10 degrees; extension was limited to 15 degrees; right lateral flexion was limited to 15 degrees; left lateral flexion was limited to 20 degrees; right lateral rotation was limited to 35 degrees; and left lateral rotation was limited to 45 degrees.  There was no objective evidence of painful motion.  There was no additional loss of motion after repetitive range of motion testing.  Additional limitation and functional loss after repetitive use was contributed by limitation of motion, pain on motion, weakened movement, excess fatigability, pain on movement, and interference with sitting, standing, and/or weight bearing.  There was localized tenderness of the cervical spine.  There was no guarding and/or muscle spasm of the cervical spine.  X-ray studies showed arthritis of the cervical spine.  Regarding neurological symptoms, the examiner noted that the Veteran has radicular pain or other symptoms due to radiculopathy.  The examiner noted that the Veteran's symptoms involve the C5/C6 nerve roots (upper radicular group).  The examiner noted that the Veteran's right side radiculopathy is severe, and grip in the right hand is slightly less (four and half over five) compared to the left hand (5/5).  

On VA neurological examination on November 3, 2011, the examiner noted that the Veteran has a peripheral nerve condition or peripheral neuropathy.  The Veteran was diagnosed with cervical spondylosis without myelopathy status post cervical fusion.  The examiner noted that after the September 2011 in-service injury, the Veteran had pain in the posterior aspect of the right upper extremity and numbness in the digits.  After the July 2007 cervical spine fusion, the numbness in the first and second digits was improved, but numbness in the fourth and fifth persisted.  Pain in the posterior aspect of the upper extremity initially improved, but returned.  Symptoms in the right upper extremity attributable to the peripheral nerve conditions include severe constant pain that may be excruciating at times; severe intermittent pain that is usually dull; severe paresthesias and/or dysesthesias; and severe numbness.  Muscle strength was 4/5 on pinch (thumb to index finger) in the right upper extremity.  There was decreased sensation to light touch in the right inner/outer forearm (C6-T1) and in the right hand/fingers (C6-8).  There was mild incomplete paralysis of the right lower radicular group.  The VA examiner remarked that the Veteran has decreased sensory to PP [pin prick] on first and second digit region and fifth digit on right.  The Veteran also has pain upon palpation of the right ulnar groove.  The VA examiner stated, "It would appear therefore that sensory changes surrounding fifth digit are from ulnar neuropathy.  This would not explain however loss of sensation on right first and second (palmar and dorsal aspect) and forearm, weakness of thenar musculature on right."  The examiner stated that the Veteran has both ulnar neuropathy and residuals from C6-7 radiculopathy.      

Pursuant to DC 5010, arthritis due to trauma is to be rated as degenerative arthritis under DC 5003.  DC 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, arthritis is rated as follows: 10 percent for x-ray evidence of involvement of two or more major joints or two or more minor joints groups; and 20 percent for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  The cervical vertebrae are considered groups of minor joints, ratable on parity with major joints for rating purposes.  38 C.F.R. § 4.45.  

Limitation of the motion of the cervical spine is rated under the General Formula for DC 5235 through DC 5243.  Because limitation of motion is shown and arthritis has been established by x-ray findings, the Veteran's cervical spine arthritis will be rated on the basis of limitation of motion of the cervical spine under the General Formula per 38 C.F.R. § 4.71a.  See 38 C.F.R. § 4.71a; DC 5003.  Evaluation under the General Formula is discussed below.  

In the August 2011 Board decision, the Board considered the September 2005 VA examination regarding the Veteran's lumbar spine disability, which found that the Veteran's muscle spasm, localized tenderness or guarding was severe enough to cause the Veteran's abnormal gait.  On VA examination in December 2008, the examiner noted that the Veteran has an abnormal gait.  Thus, the Veteran's abnormal gait has been considered in evaluation of the lumbar spine disability.  Further, there is no indication that guarding or muscle spasms of the cervical spine have caused an abnormal gait.  See 38 C.F.R. § 4.71a.  Accordingly, to avoid evaluation of the same disability under a different diagnosis, the Board has not considered the Veteran's abnormal gait in the evaluation of the cervical spine disability.  See 38 C.F.R. § 4.14. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The Veteran's cervical spine disability is currently rated under DC 5237 based on a diagnosis of chronic cervical strain on VA orthopedic examination in September 2005.  The Board has considered the applicability of DC 5241 (spinal fusion) and DC 5243 (intervertebral disc syndrome).  The Board acknowledges that the Veteran underwent cervical spine fusion C5-6 in July 2007, and the Veteran has been diagnosed with intervertebral disc syndrome.  However, any disability of the spine is rated under either the General Formula or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.  Both formulas shall be considered no matter what diagnostic code is assigned.  Because DC 5237 contemplates the Veteran's orthopedic symptoms and the Veteran's diagnosis of cervical strain, the Board concludes that the Veteran is appropriately rated under DC 5237.

The Board has considered the Veteran's statements that describe his symptoms such as pain, stiffness, weakness, and numbness.  The Veteran, who is a Doctor of Osteopathy, is competent to describe his observations, and the Board finds that Veteran is credible.  See Jandreau v. Nicholson, 492 F3d 1372 (Fed. Cir. 2007).

The cervical spine disability is rated as 10 percent prior to June 29, 2007, when the disability was assigned a temporary total disability rating for cervical spine fusion, and 30 percent from August 1, 2007.  Further, the objective evidence during this period shows that different ratings are warranted during these periods.  Therefore, the Board finds that the staged rating periods assigned by the RO and discussed below are appropriate in this case.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Prior to June 29, 2007

Regarding the General Formula, and when considering pain, pain on movement, weakness, fatigue, and lack of endurance with repetitive motion, the evidence shows that forward flexion was at most limited to 45 degrees.  The medical findings did not more nearly approximate or equate to forward flexion of greater than 15 degrees but not greater than 30 degrees, even when considering additional functional loss due to flare-ups, pain, pain on movement, incoordination, weakness, fatigue, and lack of endurance with repetitive motion, to include with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Upon repetitive motion, there was no additional functional loss.  Because forward flexion of the cervical spine was not greater than 15 degrees but not greater than 30 degrees, the combined range of motion was not 170 degrees or less, and there is no evidence of ankylosis or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, a rating higher than 10 percent is not warranted under the General Rating Formula.  38 C.F.R. § 4.71a.

As to rating the disability based on incapacitating episodes, there is no lay or medical evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 3 weeks during the past 12 months.  Therefore, the Veteran does not meet the criteria for the next higher rating of 20 percent under DC 5243.  

Because the preponderance of the evidence is against the claim for entitlement to an evaluation greater than 10 percent prior to June 29, 2007 for the cervical spine disability, the claim is denied.  38 U.S.C.A. § 5107.

From August 1, 2007

Regarding the General Formula, and when considering pain, pain on movement, weakness, fatigue, and lack of endurance with repetitive motion, the evidence shows that forward flexion was at most limited to 10 degrees.  However, as there is no lay or medical evidence indicating that a cervical spinal segment was fixed at 0 degrees or in flexion or extension of the entire cervical spine, the evidence does not more nearly approximate or equate to ankylosis, even when considering additional functional loss due to flare-ups, pain, pain on movement, incoordination, weakness, fatigue, and lack of endurance with repetitive motion, to include with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Upon repetitive motion, there is sometimes additional functional loss, but not nearly approximating to ankylosis.  Because there is no evidence of ankylosis, favorable or unfavorable, a rating higher than 30 percent is not warranted under the General Rating Formula.  38 C.F.R. § 4.71a.

As to rating the disability based on incapacitating episodes, there is no lay or medical evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Therefore, the Veteran does not meet the criteria for the next higher rating of 40 percent under DC 5243.  

The Board has also considered the potential applicability of scar ratings pursuant to 38 C.F.R. § 4.118, however, the scarring from the cervical spine fusion is not at least six inches (39 cm), unstable or painful.  See 38 C.F.R. § 4.118, DC 7800-7804; September 2008 Veteran statement.  Further, the medical evidence shows that the incisional scar healed well.  See e.g., December 2008 VA examination.  In addition, the Veteran has not asserted that the scar is symptomatic.  Accordingly, the diagnostic codes pertaining to compensable ratings for scarring are not applicable.  

Because the preponderance of the evidence is against the claim for entitlement to an evaluation greater than 30 percent from August 1, 2007 for the cervical spine disability, the claim is denied.  38 U.S.C.A. § 5107.

Neurological Impairment
of the Right Upper Extremity

Regarding separate ratings for neurological impairments, the General Formula requires consideration of neurological findings, to include bladder or bowel impairment.  38 C.F.R. § 4.71a, DC 5235-5243, Note (1).  For rating purposes, the Board notes that the Veteran is right hand dominant.  See November 2011 VA neurological examination.  

A neurological condition is ordinarily rated in proportion to the impairment of motor, sensory or mental function, with consideration especially of psychotic manifestations, complete or partial loss of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, injury to the skull, etc.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale [as neuritis], with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  

Under 38 C.F.R. § 4.124a, DC 8610, neuritis of the dominant extremity involving the upper radicular group (fifth and sixth cervicals) is rated at 20 percent for mild neuritis; 40 percent is warranted for moderate neuritis; and 50 percent is warranted for severe neuritis.      

Under 38 C.F.R. § 4.124a, DC 8512, paralysis of the dominant extremity affecting all intrinsic muscles of hand, and some or all of flexors of wrist and fingers is rated at 20 percent for mild incomplete paralysis; 40 percent is warranted for moderate incomplete paralysis; and 50 percent is warranted for severe incomplete paralysis.  

The terms "mild," "moderate," and "severe" are not defined in the regulations.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of the terms "mild," "moderate," and "severe" by VA examiners and others is evidence to be considered by the Board, it is not dispositive of the issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board notes that the Veteran is service-connected for right ulnar nerve entrapment neuropathy.  However, the record shows that the Veteran also has cervical radiculopathy associated with the service-connected cervical spine disability.  See November 2011 VA neurological examination.  The November 2011 VA neurological examiner stated that the sensory changes surrounding fifth digit are from ulnar neuropathy, and the loss of sensation on right first and second (palmar and dorsal aspect) and forearm, and the weakness of thenar musculature on right, are residuals from C6-7 radiculopathy.  See also September 2005 VA neurological examination (noting that the fifth digit is associated with the affected ulnar nerve).  The September 2005 VA neurological examiner noted that the neurological symptoms of the elbow are also associated with the ulnar nerve.  Therefore, the Board has not considered the Veteran's sensory changes surrounding the right hand fifth digit and the right elbow in evaluating the Veteran's neurological disability associated with the cervical spine disability.  See 38 C.F.R. § 4.14.  

The evidence shows that the Veteran has radiculopathy of the right upper extremity associated with the cervical spine disability; therefore, a separate rating for the neurological impairment is warranted.  38 C.F.R. § 4.71a, DC 5235-5243, Note (1).  The Veteran's neurological impairment is manifested by decreased reflexes, sensory disturbances, and constant pain, at times excruciating.  Further, the medical evidence show weakness of the right arm and hand muscles, and the Veteran has reported that there is noticeable atrophy of the right thenar eminence.  See e.g., September 2008 Veteran statement; November 2011 VA neurological examination.  The Board finds the Veteran competent to attest to muscle atrophy, as he a Doctor of Osteopathy, and a medical professional can attest to his observation of muscle atrophy.  Cf. Jandreau v. Nicholson, 492 F3d 1372 (Fed. Cir. 2007).  Because the evidence shows decreased reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, the Board finds that the Veteran has neuritis of the right upper extremity.  See 38 C.F.R. § 4.123.  Further, because the evidence shows that the Veteran's neurological symptoms involve the upper radicular group of the peripheral nerves, the Board finds that it is appropriate to evaluate the Veteran's neuritis under DC 8610.  See 38 C.F.R. § 4.124a.

The Board has considered the applicability of rating criteria under DC 8512 for incomplete paralysis affecting the hand, wrist, and fingers.  First, radial nerve radiculopathy/ incomplete paralysis were noted in a February 2008 VA treatment record.  However, there is no indication as to the severity of the paralysis; therefore, this finding is not sufficient to warrant an evaluation under DC 8512.  Second, mild incomplete paralysis of the right lower radicular group was noted on VA neurological examination in November 2011.  However, as discussed below, a higher rating would be warranted under DC 8610 during that period, as the Veteran's neuritis is severe.  For these reasons, the Board concludes that evaluation under DC 8512 is not warranted.  The Board acknowledges that in his February 2007 statement, the Veteran reported incomplete severe right hand/ radial nerve paralysis due to his cervical spine disability.  However, as the diagnosis and the determination as to severity of right hand/ radial nerve paralysis requires neurological testing, and there is no indication that the Veteran conducted neurological tests to support this contention, the Board concludes that the Veteran is not competent to attest as to the existence and severity of right hand/ radial nerve paralysis.  See Jandreau v. Nicholson, 492 F3d 1372 (Fed. Cir. 2007).

The Board has also considered the applicability of rating criteria under DC 8710 for neuralgia, as a lay report and a medical report show dull and intermittent radicular pain.  See 38 C.F.R. § 4.124.   However, because the remaining evidence shows symptoms of decreased reflexes, muscle atrophy, on-going sensory disturbances, and constant pain, at times excruciating, the Board concludes that the majority of the Veteran's symptoms are contemplated by the criteria for neuritis, and evaluation under DC 8710 is not warranted.  

The evidence shows that the Veteran's neurological symptoms significantly worsened on private appointment on May 27, 2006 and on VA examination on November 3, 2011.  Therefore, the Board finds that the staged rating periods discussed below are appropriate in this case.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  


Prior to May 27, 2006

The evidence shows that the Veteran had symptoms of pain, paresthesias, impaired sensation, and weakness in the right hand and ring finger.  See e.g., September 2005 VA examination.  There is no lay allegation or medical finding that the Veteran's neuritis was more than mild in severity.  By the Veteran's own admission, his symptoms worsened to a moderate level of severity in May 2006.  See September 2008 Veteran statement.  For these reasons, the Board concludes that the Veteran had mild neuritis during this period.  Thus, the Board finds that a separate rating of 20 percent, but no higher, is warranted for the Veteran's neuritis of the right upper extremity prior to May 27, 2006 under DC 8610.  38 C.F.R. § 4.71a, DC 5235-5243, Note (1).  Because the preponderance of the evidence does not show that the Veteran's neuritis was worse than mild during this period, and the Board concludes that a higher rating is not warranted prior to May 27, 2006.  38 C.F.R. § 4.7.

From May 27, 2006 to November 3, 2011

The lay and medical evidence shows that from May 27, 2006, the Veteran's neurological symptoms of the right upper extremity were moderate in severity.  See e.g., May 27, 2006 private treatment record; September 2008 Veteran statement.  Specifically, the evidence shows decreased reflexes, decreased strength, and muscle atrophy.  The Veteran and medical professionals generally described the severity of the neurological impairment as moderate.  See e.g., September 2008 Veteran statement.  Further, the Veteran and his father reported increased functional impairment, to include dropping objects.  See e.g., November 2007 statement by Veteran's father.  The Board acknowledges that the March 2008 VA examiner noted that the Veteran has not been dropping things so far.  However, because the Veteran and his father are competent to testify as to their observations, and the Board finds them both credible, the Board resolves reasonable doubt in favor of a finding that the Veteran was dropping objects prior to March 2008.  38 C.F.R. § 3.102.  For these reasons, the Board finds that the Veteran's neuritis more nearly approximates the criteria for moderate neuritis during this period.  38 C.F.R. §§ 4.7, 4.10.  

The Board acknowledges that in an April 2007 VA treatment record, the Veteran complained of unacceptable pain of "9" in the neck and arm, and right hand numbness.  Also, in a May 2008 VA treatment record, the Veteran complained of very severe numbness and tingling, but the record does not indicate the exact location of the symptoms.  Though these records indicate severe symptoms, there is no indication as to whether these symptoms pertain to the upper radicular group of the peripheral nerves or to the separately rated ulnar nerve entrapment.  Therefore, a higher rating is not warranted based on this evidence.  

The Board also acknowledges that the Veteran stated that his symptoms worsened after a January 2008 motor vehicle accident.  In a February 2008 VA treatment record, there was further decreased strength in the right biceps, deltoid, and intrinsics/radial/ulnar distributions.  However, the medical findings on VA examination in March 2008 and December 2008 do not indicate that the Veteran's right upper extremity neurological symptoms were severe.  Further, after the motor vehicle accident, the Veteran noted that his symptoms were moderately severe, and he also reported that his pain was a "7."  See February 2008 VA treatment record.  Thus, the preponderance of the evidence does not show that the Veteran's neuritis became severe after the January 2008 motor vehicle accident; therefore, a higher rating after the January 2008 motor vehicle accident is not warranted.  38 C.F.R. § 4.7. 

The Board notes that the Veteran reported that after the July 2007 cervical spine fusion, his symptoms initially improved.  However, it is unclear how long and to what extent the Veteran's symptoms improved after the July 2007 cervical fusion, as the evidence shows that the improvement was temporary.  Because there is a question as to whether the Veteran's neuritis was mild or moderate for some time after the July 2007 cervical spine fusion, the Board will assign the higher evaluation for the entire period from May 27, 2006 to November 3, 2011.  38 C.F.R. § 4.7.  

For these reasons, the Board finds that a separate rating of 40 percent, but no higher, is warranted for the Veteran's neuritis of the right upper extremity from May 27, 2006 to November 3, 2011 under DC 8610.  38 C.F.R. § 4.71a, DC 5235-5243, Note (1).  

From November 3, 2011.  

The November 3, 2011 VA spine and neurological examinations show that the Veteran's neurological impairment of the right upper extremity is severe.  Specifically, the spine examiner noted that the Veteran's right side radiculopathy is severe.  Further, the neurological examiner noted that the Veteran has severe constant pain that may be excruciating at times; severe intermittent pain that is usually dull; severe paresthesias and/or dysesthesias; and severe numbness.  

In light of the November 3, 2011 medical findings, the Board finds that a separate rating of 50 percent, but no higher, is warranted for the Veteran's neuritis of the right upper extremity and of the upper radicular group from May 1, 2006 under DC 8610.  38 C.F.R. § 4.71a, DC 5235-5243, Note (1).  The Board notes that 50 percent is the highest possible rating available under DC 8610.  

Extraschedular Rating
 
While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected cervical spine disability.  The Veteran's cervical spine disability is manifested by pain, weakness, muscle spasm, stiffness, tenderness, and limitation of motion.  The rating criteria assigned contemplate these impairments in relation to their impact on range of motion of the neck and the Veteran's ability to move.  The Veteran's neurological disability of the right upper extremity is manifested by pain, paresthesias, impaired sensation, stiffness, muscle atrophy, decreased reflexes, and decreased strength.  The rating criteria assigned contemplate these impairments in relation to their impact on the Veteran's motor and sensory functioning.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

	(CONTINUED ON NEXT PAGE)














ORDER

Entitlement to an initial disability rating greater than 10 percent for a service-connected cervical spine disability prior to June 29, 2007 is denied.

Entitlement to an initial disability rating greater than 30 percent for a service-connected cervical spine disability from August 1, 2007 is denied.

Entitlement to a separate rating of 20 percent is granted prior to May 27, 2006, for neuritis of the right upper extremity associated with the cervical spine disability, subject to the law and regulations governing the payment of monetary benefits.  

Entitlement to a separate rating of 40 percent is granted from May 27, 2006 to November 3, 2011, for neuritis of the right upper extremity associated with the cervical spine disability, subject to the law and regulations governing the payment of monetary benefits.  

Entitlement to a separate rating of 50 percent is granted from November 3, 2011, for neuritis of the right upper extremity associated with the cervical spine disability, subject to the law and regulations governing the payment of monetary benefits.  




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


